 


116 HRES 172 EH: Providing for consideration of the bill (H.R. 1) to expand Americans' access to the ballot box, reduce the influence of big money in politics, and strengthen ethics rules for public servants, and for other purposes, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 172 
In the House of Representatives, U. S.,

March 6, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1) to expand Americans' access to the ballot box, reduce the influence of big money in politics, and strengthen ethics rules for public servants, and for other purposes, and providing for consideration of motions to suspend the rules. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1) to expand Americans' access to the ballot box, reduce the influence of big money in politics, and strengthen ethics rules for public servants, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed two hours equally divided and controlled by the chair and ranking minority member of the Committee on House Administration. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–7, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. 2. (a)No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution and amendments en bloc described in section 3 of this resolution. 
(b)Each further amendment printed in part B of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. (c)All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 
3.It shall be in order at any time for the chair of the Committee on House Administration or her designee to offer amendments en bloc consisting of amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on House Administration or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 4.After the conclusion of consideration of the bill for amendment and a final period of general debate, which shall not exceed 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on House Administration, the Committee shall rise and report the bill to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
5.It shall be in order at any time on the legislative day of March 7, 2019, or March 8, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  Karen L. Haas,Clerk. 